Citation Nr: 0124462	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  01-06 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an undescended 
right testicle, status post operative.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.  In the decision the RO denied 
service connection for an undescended right testicle, status 
post-operative, PTSD, and a right ankle condition. 

In a May 2001 rating decision, service connection was granted 
for the veteran's right ankle condition, which was evaluated 
as zero percent disabling.  In May 2001, the veteran filed a 
notice of disagreement to the disability rating.  A statement 
of the case was issued in July 2001.  The veteran has not yet 
perfected his appeal to the matter of an increased rating for 
his right ankle condition; accordingly, this matter is not 
presently before the Board.  See 38 C.F.R. §§  20.200, 
20.202, 20.302 (2001).

The veteran requested and was provided the opportunity to 
present evidence at an August 8, 2001 videoconference 
hearing, but did not report.


FINDINGS OF FACT

1.  The veteran's undescended right testicle, status post-
operative, preexisted his military service and did not 
increase in severity during service.

2.  The evidence of record does not reasonably show that the 
veteran has PTSD related to his military service.


CONCLUSIONS OF LAW

1.  The veteran's undescended right testicle, status post-
operative, was neither incurred in nor aggravated by active 
wartime service.  38 U.S.C.A. §§ 1110 (West 1991); Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et 
seq. (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)); 38 C.F.R. §§ 3.303, 3.304, 4.9 (2001).

2.  PTSD was neither incurred in nor aggravated by active 
wartime service.  38 U.S.C.A. §§ 1110 (West 1991); VCAA, 
38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001); 66 Fed. Reg. 
45,620 (to be codified at amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)); 38 C.F.R. §§ 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's enlistment examination records from October 
1967 indicate that the veteran had an atrophic right testicle 
at induction.  Updates of this examination in December 1967 
and April 1968 indicate that no additional defects were 
found.  Service medical records, including the April 1970 
discharge examination, are absent complaints, diagnosis or 
treatment related to either the atrophic right testicle or 
PTSD.  Personnel records associated with the claims file 
indicate that he was in Okinawa from October to December 1968 
and the only medal awarded him was the National Defense 
Service Medal.

A February 1995 surgical pathology report indicates that the 
veteran was diagnosed with an undescended right atrophic 
testicle.  It was noted that a previous right orchiopexy was 
unsuccessful.  The record also reflects the veteran desired 
to have the right testicle removed, and he underwent a right 
inguinal exploration with removal of the right undescended 
testicle, as well as a right orchiectomy and placement of a 
prosthesis.  

A statement from S.W. Cathey, M.D., dated May 1999, indicates 
that the veteran was currently being treated for stress 
related to his employment.

In his statement, received by the RO in December 2000, the 
veteran indicated that in 1963 when he underwent surgery to 
repair a hernia, his right testicle was lowered as far as 
possible.  He was aware that his testicle was abnormal but 
experienced no difficulty with it.  The veteran reports that 
although the atrophy of the right testicle was noted upon 
entrance into service, he was discharged from the service 
with a clean bill of health.  He states he was later 
prevented from re-enlisting in the service as a result of the 
condition.  The veteran reported that his 1963 private doctor 
stated in support of his attempted re-enlistment that the 
testicle was in no danger and that it was a birth defect, 
which caused the "right testicle string not to grow like the 
left."  The veteran noted that he no longer had records 
pertinent to this occurrence.

In this same statement, the veteran reported that his 
stressor event centered on his twin brother being sent to 
Vietnam without him and that he was not allowed to join him 
there.  According to the veteran, he and his brother were 
told during training that only one of them would go to 
Vietnam and the other would remain in the states.  They were 
both sent to Okinawa where his brother told the sergeant in 
charge that he (this veteran) should have remained in the 
states.  He was transferred to a casual company to await 
further orders.  The next morning when he awoke, he went to 
his brother's company only to learn that it had departed the 
night before.  He was not allowed to sign a waiver to join 
his brother.  In 1987 he and his brother did not respond to a 
twin health registry because he felt cheated, angry and 
disappointed towards the government because of his previous 
rejections.  The veteran also stated that he took a job at a 
state attorney general's office in 1988 and during his 
employment there began to feel depression and stress because 
of an unwanted position transfer.  He received treatment for 
PTSD, depression and stress from Dr. Cathey.  Along with his 
statement he submitted copies of documents dated in 1987 
related to a twin veterans health registry and letters dated 
in 1999 and 2000 from state agencies relating to employment.  

In February 2001, the RO requested that the veteran provide 
evidence of an inservice diagnosis or diagnosis of PTSD 
within one year from military discharge. The RO also 
requested that a current diagnosis for PTSD be submitted with 
evidence of a nexus or link to his military service.  Such 
evidence was not forthcoming.

II. Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA, Pub.L. No. 106-475, 
38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001).  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

The Board notes that the veteran was put on notice as to the 
evidence required to evaluate his claims of entitlement to 
service connection for his undescended right testicle and 
PTSD in the rating decision, statement of the case, and 
letters, and was informed of the reasons and bases for the 
RO's determination.  There has therefore been compliance with 
VA's notification requirement.  

The claims file contains the veteran's service medical 
records and a statement concerning treatment from his private 
physician.  Indicated available records were procured.  As 
will be explained below a VA examination is not warranted.  
The veteran has not indicated that there is any available 
outstanding evidence that would associate his present post-
operative undescended, atrophic right testicle or claimed 
PTSD with service.  The veteran was provided the opportunity 
to present evidence at a videoconference hearing but did not 
report.  The VCAA provides that the VA is not required to 
provide assistance to a veteran if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In light of the circumstances, VA finds that further 
development, to include VA examination is not warranted. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made the 
appropriate efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 4 Vet.App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).
 
III.  Pertinent Law & Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303.

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service. 38 
C.F.R. § 3.304(b) (2001). The presumption of sound condition 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
Verdon v. Brown, 8 Vet. App. 529 (1996).

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 
C.F.R. § 3.304(b).

The provisions of 38 C.F.R. § 3.303(c) exclude congenital 
defects from consideration for service connection: 
"congenital or developmental defects, . . . are not diseases 
or injuries within the meaning of applicable legislation." 

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b)(2000); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001).

IV. Analysis
Undescended Right Testicle

The Board finds that the presumption of soundness does not 
attach in this instance, as the complained of disability, 
atrophic right testicle, was noted on the entrance 
examination.  Moreover, the veteran in his December 2000 
statement indicated his right testicle condition existed 
prior to service and also reports his doctor stated that the 
condition was a birth defect.  See 38 C.F.R. § 3.303(c).

The question of service connection next turns on whether the 
veteran's pre-existing condition was aggravated by his 
military service.  See 38 C.F.R. §§ 3.303, 3.306.  Service 
medical records contain no evidence of treatment for any 
testicular disorder, and the veteran's discharge examination 
is absent a complaint or a diagnosis pertinent to the 
veteran's right testicle condition.  No increase in severity 
of the atrophic right testicle is shown in service.  The 
veteran has not alleged that his condition was aggravated by 
service, but rather contends that it prevented him from re-
entering service.  

The medical records associated with his 1995 elective 
orchiectomy, almost 20 years after service, do not indicate 
any worsening of the preexisting condition during service; 
they do not make any reference to the veteran's service.  In 
light of the evidence of record and the veteran's assertion 
that the condition preexisted service and presented no 
problems during service, the Board finds that VA examination 
is not needed in this case.  An examination more than 31 
years after service would not be relevant to the status of 
veteran's atrophic right testicle prior to, during and 
proximately after service.  

Aggravation may not be conceded where, on the basis of all 
the evidence of record the complained of condition underwent 
no increase in severity during service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Accordingly, service connection for the veteran's 
undescended right testicle, status post-operative, must be 
denied.

In making this determination, the Board notes that there is 
not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 


PTSD

The only evidence of record pertinent to the veteran's claim 
are his own lay statements and a note dated May 1999 from his 
treating physician.  The record indicates the physician 
treated the veteran for stress related to his employment.  
The veteran reports the physician diagnosed him with PTSD.  
The May 1999 note itself does not provide such a diagnosis or 
otherwise relate the veteran's stress to his military 
service.  Moreover, it does not provide evidence that would 
reasonably substantiate the current existence of PTSD related 
to military service.  

With regard to the veteran's own lay statements, the Board 
acknowledges that the veteran contends he has PTSD related to 
his military service.  The Board also acknowledges the 
veteran's statement that his twin brother was sent to Vietnam 
without him and that this has caused him difficulty.  (It is 
apparent that the veteran did not engage in combat, and the 
Board accepts his statement that his brother went to Vietnam 
and he did not as true.  The Board also notes that there is 
no assertion that his brother sustained serious injury in 
Vietnam.)  However, where the matter at issue in resolving a 
claim involves a question of medical etiology, or 
substantiating a current diagnosis, a lay person is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, training, or education.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, the veteran, as one not 
medically trained, is not competent to provide the etiology 
of his claimed disorder, or to substantiate a current 
diagnosis.   

A VA examination is not warranted in this instance, as the 
competent evidence of record does provide a diagnosis of a 
current PTSD disability or persistent recurrent symptoms of 
such, which may reasonably be associated with the veteran's 
military service.  VCAA, 38 U.S.C.A. §§ 5103A; 66 Fed. Reg. 
45,620 (to be codified at amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)); 38 C.F.R. §§ 3.303, 3.304(f).

In light of the aforementioned, there is no reasonable basis 
for allowing this appeal, or for engaging in further efforts 
to develop the record at this time.  See, 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304(f); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).


ORDER

Service connection for post operative right undescended 
testicle is denied. 

Service connection for PTSD is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 


